


Exhibit 10.9

 

AFFILIATED MANAGERS GROUP, INC.

 

DEFERRED COMPENSATION PLAN

 

EFFECTIVE JULY 1, 2006

 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1

Definitions

1

 

 

 

ARTICLE 2

Selection, Enrollment, Eligibility

4

 

 

 

 

2.1

Selection by Administrator

4

 

2.2

Enrollment and Eligibility Requirements; Commencement of Participation

4

 

 

 

 

ARTICLE 3

Account Credits

5

 

 

 

 

3.1

Elective Deferrals; Minimum Requirements

5

 

3.2

Elective Deferrals; Maximum Requirements

5

 

3.3

Election to Defer; Effect of Election Form

5

 

3.4

Withholding and Crediting of Elective Deferrals

6

 

3.5

Company Credits

6

 

3.6

Vesting

6

 

3.7

Hypothetical Investment Returns

6

 

3.8

FICA and Other Taxes

7

 

 

 

 

ARTICLE 4

Scheduled Distribution of Deferral Account; Unforseeable Financial Emergencies

8

 

 

 

 

 

4.1

Scheduled Distribution of Deferral Account

8

 

4.2

Postponing Scheduled Distributions

8

 

4.3

Other Benefits Take Precedence Over Scheduled Distributions

8

 

4.4

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

8

 

 

 

 

ARTICLE 5

Change in Control Benefit

9

 

 

 

ARTICLE 6

Retirement Benefit

9

 

 

 

ARTICLE 7

Separation from Service

9

 

 

 

ARTICLE 8

Disability Benefit

10

 

 

 

ARTICLE 9

Death Benefit

10

 

 

 

ARTICLE 10

Beneficiary Designation

10

 

 

 

 

10.1

Beneficiary

10

 

10.2

Beneficiary Designation; Change

10

 

10.3

Acknowledgement

10

 

10.4

No Beneficiary Designation

10

 

10.5

Doubt as to Beneficiary

10

 

10.6

Discharge of Obligations

11

 

 

 

 

ARTICLE 11

Amendment and Termination

11

 

 

 

 

 

11.1

Termination of Plan

11

 

11.2

Amendment

11

 

i

--------------------------------------------------------------------------------


 

 

11.3

Plan Agreement

11

 

 

 

 

ARTICLE 12

Administration

11

 

 

 

 

12.1

In General

11

 

12.2

Agents

11

 

12.3

Binding Effect of Decisions

12

 

12.4

Indemnity of Administrator

12

 

12.5

Employer Information

12

 

 

 

 

ARTICLE 13

Other Benefits and Agreements

12

 

 

 

ARTICLE 14

Claims Procedures

12

 

 

 

ARTICLE 15

Trust

12

 

 

 

 

15.1

Establishment of the Trust

12

 

15.2

Interrelationship of the Plan and the Trust

12

 

15.3

Distributions From the Trust

13

 

 

 

 

ARTICLE 16

Miscellaneous

13

 

 

 

 

16.1

Status of Participants and Beneficiaries as General Creditors

13

 

16.2

Non-assignability

13

 

16.3

Not a Contract of Employment

13

 

16.4

Captions

13

 

16.5

Governing Law

13

 

16.6

Notice

13

 

16.7

Furnishing Information

14

 

16.8

Terms

14

 

16.9

Captions

14

 

16.10

Successors

14

 

16.11

Validity

14

 

16.12

Incompetents

14

 

16.13

Distribution in the Event of Income Inclusion Under 409A

14

 

16.14

Deduction Limitation on Benefit Payments

14

 

16.15

Compliance With Section 409A Generally

15

 

16.16

Insurance

15

 

ii

--------------------------------------------------------------------------------


 

AFFILIATED MANAGERS GROUP, INC.

 

DEFERRED COMPENSATION PLAN

 

EFFECTIVE JULY 1, 2006

 

Purpose

 

The purpose of the Plan is to provide specified benefits to Directors and a
select group of Employees who contribute materially to the continued growth,
development and business success of Affiliated Managers Group, Inc.

 

The Plan is intended to constitute an unfunded “top hat” plan described in
Section 201(2), 301(a)(3) and 401(a)(1) of Subtitle B of Title I of ERISA and
shall be operated and construed accordingly. The Plan is also intended to
provide for the effective deferral of income for tax purposes in accordance with
its terms, consistent, among other things, with the requirements of Code
Section 409A, and shall be operated and construed accordingly.  Without limiting
the generality of the Company’s authority under Article 11, the Company may at
any time and from time to time amend or modify the Plan, including
retroactively, to comply with the terms of Code Section 409A or other applicable
law.

 

ARTICLE 1
Definitions

 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1           “Account” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the sum of the Participant’s accounts and
sub-accounts maintained by the Administrator under the Plan. The Account shall
be a bookkeeping entry only and shall be utilized solely to measure and
determine the amounts to be paid to a Participant, or his or her designated
Beneficiary, pursuant to this Plan.

 

1.2           “Account Balance” shall mean the balance of the Account (or, when
the term is used with respect to any constituent account or sub-account, the
balance of such account or sub-account).

 

1.3           “Administrator” shall have the meaning set forth in Article 12.

 

1.4           “Annual Installment Method” shall mean an annual installment
payment of the Participant’s vested benefit over the number of years selected by
the Participant in accordance with the Plan, commencing on the Participant’s
Benefit Distribution Date and thereafter payable on the anniversary of the
Benefit Distribution Date.  For any year, the payment will be the balance to the
credit of the Participant’s Account divided by the number of remaining payments.

 

1.5           “Base Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, excluding distributions from
nonqualified deferred compensation plans, bonuses, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not includible in the
Employee’s gross income).  Base Salary shall be calculated before deferrals
under qualified or nonqualified plans, as determined by the Administrator.

 

1.6           “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated in accordance with Article 10 to receive Plan
benefits, if any, remaining to be paid upon the death of a Participant.

 

1

--------------------------------------------------------------------------------


 

1.7           “Beneficiary Designation Form” shall mean a form prescribed by or
acceptable to the Administrator for the designation of Beneficiaries.

 

1.8           “Benefit Distribution Date” shall mean a date on which a
Participant’s vested Account Balance or applicable portion thereof will be
distributed (if distributable as a lump sum) or commence to be distributed (if
distributed in installments) in accordance with Article 4, 5, 6 or 7, as the
case may be.

 

1.9           “Board” shall mean the board of directors of the Company.

 

1.10         “Bonus” shall mean any compensation, in addition to Base Salary,
amounts earned by a Participant under the Company’s annual bonus or cash
incentive plan(s) and such other amounts as the Administrator may specify from
time to time.  For avoidance of doubt, a Bonus shall include, without
limitation, amounts payable under the Company’s Long-Term Executive Incentive
Plan.

 

1.11         “Change in Control” shall mean any “change in control event” as
defined in accordance with Section 409A.

 

1.12         “Code” shall mean the Internal Revenue Code of 1986, as amended and
in effect from time to time.

 

1.13         “Company” shall mean Affiliated Managers Group, Inc., a Delaware
corporation, and any successor to all or substantially all of the Company’s
assets or business that assumes the Plan.

 

1.14         “Company Credit Account” shall mean that portion of a Participant’s
Account that reflects Company Credits plus or minus notional investment
adjustments with respect thereto, less all related distributions.

 

1.15         “Company Credits” shall mean the amount determined in accordance
with Section 3.5.

 

1.16         “Death Benefit” shall mean the benefit set forth in Article 9.

 

1.17         “Deferral Account”:  the portion of a Participant’s Account that
reflects Elective Deferrals under the Plan plus or minus notional investment
adjustments with respect thereto, less all related distributions.

 

1.18         “Director” shall mean any member of the board of directors of the
Company.

 

1.19         “Director Fees” shall mean the annual fees earned by a Director as
compensation for serving on the Board (as determined by the Administrator).

 

1.20         “Disability” or “Disabled” shall mean that a Participant is
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident or
health plan covering employees of the Participant’s Employer.  To the extent
permitted by Section 409A, a Participant shall be deemed Disabled if determined
to be totally disabled by the Social Security Administration, or if the
Participant is determined to be totally and permanently disabled in accordance
with the Employer’s applicable long—term disability insurance program.

 

1.21         “Disability Benefit” shall mean the benefit set forth in Article 8.

 

1.22         “Election Form” shall mean the form, which may be in electronic
format, prescribed by or acceptable to the Administrator for the making of
permitted elections (other than Beneficiary designations) under the Plan.

 

2

--------------------------------------------------------------------------------


 

1.23         “Elective Deferral” shall mean a deferral of Base Salary, Bonus and
Director Fees made under the Plan at the election of a Participant.

 

1.24         “Employee” shall mean an individual employed by an Employer.

 

1.25         “Employer(s)” shall mean the Company and its Affiliates who adopt
the Plan with the consent of the Company.

 

1.26         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended and in effect from time to time.

 

1.27         “First Plan Year” shall mean the period beginning July 1, 2006 and
ending December 31, 2006.

 

1.28         “Measurement Fund” shall mean the hypothetical investment funds
selected by the administrator in accordance with Section 3.7.

 

1.29         “Participant” shall mean any Employee or Director (i) who is
selected by the Administrator to participate in the Plan, (ii) whose executed
Plan Agreement, Election Form and Beneficiary Designation Form are accepted by
the Administrator, and (iii) whose Plan Agreement has not terminated.

 

1.30         “Plan” shall mean the Affiliated Managers Group, Inc. Deferred
Compensation Plan, as from time to time amended and in effect.

 

1.31         “Plan Agreement” shall mean a written agreement, in form prescribed
by or acceptable to the Administrator, that evidences a Participant’s agreement
to the terms of the Plan and establishes the terms of Plan participation for
such Participant.  Except as the Administrator may otherwise determine, the most
recent Plan Agreement with respect to a Participant shall supersede all prior
Plan Agreements with respect to such Participant.  Plan Agreements may vary
among Participants and may provide additional benefits not set forth in the Plan
or limit the benefits otherwise provided under the Plan. A binding agreement
between a Participant and the Company (for example, but without limitation, an
employment or severance agreement) that purports to affect the amount, vesting,
timing or any other term of a deferral, credit or benefit under the Plan, but
that is not designated as a “Plan Agreement,” shall nevertheless, to that
extent, constitute a “Plan Agreement” under the Plan (and, to the extent of the
relevant provision, shall, except as the Administrator otherwise determines,
supersede any prior Plan Agreement governing such provision), but only if and to
the extent that so treating it would not jeopardize the qualification of the
Participant’s Plan deferral(s) under Section 409A.

 

1.32         “Plan Year” shall, except for the First Plan Year, mean the
calendar year.

 

1.33         “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to
an Employee, separation from service with all Employers, other than by reason
other than death or Disability, or on or after the earlier of the attainment of
(a) age sixty-five (65) or (b) age fifty (50) and ten (10) Years of Service; and
shall mean with respect to a Director who is not an Employee, separation from
service.  If a Participant is both an Employee and a Director, Retirement shall
not occur until he or she Retires as both an Employee and a Director.

 

1.34         “Retirement Benefit” shall mean the benefit set forth in Article 6.

 

1.35         “Scheduled Distribution” shall mean the distribution set forth in
Section 4.1.

 

1.36         “Scheduled Distribution Date” shall have the meaning set forth in
Section 4.1.

 

1.37         “Section 409A” shall mean Code Section 409A of the Code.

 

1.38         “Separation from Service” shall mean separation from service with
all Employers, voluntarily or involuntarily, other than by reason of death or
Disability.  Whether a leave of absence or other

 

3

--------------------------------------------------------------------------------


 

change in work status constitutes a separate from service shall be determined by
the Administrator in a manner consistent with the requirements of Section 409A.

 

1.39         “Stock” shall mean Affiliated Managers Group, Inc. common stock,
$.01 par value, or any other equity securities designated by the Administrator.

 

1.40         “Stock Unit” shall mean a unit that is equivalent to one share of
Stock.

 

1.41         “Stock Unit Fund” shall mean the Measurement Fund notionally
invested in Stock.

 

1.42         “Termination Benefit” shall mean the benefit set forth in
Article 7.

 

1.43         “Trust” shall mean one or more trusts established by the Company in
accordance with Article 15.

 

1.44         “Unforeseeable Financial Emergency” shall mean a severe financial
hardship of the Participant or his or her Beneficiary resulting from (i) an
illness or accident of the Participant, the Participant’s spouse, or the
Participant’s dependent (as defined in Code Section 152(a)), (ii) a loss of the
Participant’s or Beneficiary’s property due to casualty, or (iii) such other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant or the Participant’s Beneficiary,
all as determined in the sole discretion of the Administrator.

 

1.45         “Years of Service” shall mean the total number of full years in
which a Participant has been employed by one or more Employers.  For purposes of
this definition, a year of employment shall be a 365 day period (or 366 day
period in the case of a leap year) that, for the first year of employment,
commences on the Employee’s date of hiring and that, for any subsequent year,
commences on an anniversary of that hiring date.  The Administrator shall make a
determination as to whether any partial year of employment shall be counted as a
Year of Service.

 

ARTICLE 2
Selection, Enrollment, Eligibility

 

2.1           Selection by Administrator.  Eligibility for the Plan shall be
limited to those Employees or Directors who are selected by the Administrator in
its sole discretion.

 

2.2           Enrollment and Eligibility Requirements; Commencement of
Participation.

 

(a)           To participate in the Plan, an Eligible Employee or Director must
complete and execute (to the satisfaction of the Administrator) and return to
the Administrator a Plan Agreement, Election Form and a Beneficiary Designation
Form.  Except as herein provided or as otherwise permitted by the Administrator
consistent with the requirements of Section 409A, any voluntary deferral under
the Plan must be accomplished by the submission of the necessary forms prior to
the first day of the Plan Year in which the relevant services are to be provided
or by such earlier date as the Administrator may establish.

 

(b)           An Employee or Director who first becomes eligible to participate
in this Plan after the first day of a Plan Year and who wishes to participate in
elective deferrals for the remainder of such Plan Year must submit the necessary
forms within thirty (30) days after he or she first becomes eligible to
participate or by such earlier deadline as the Administrator may establish.  A
mid-year deferral election accomplish pursuant to this subsection (b) shall be
effective only with respect to services performed after the election takes
effect.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3
Account Credits

 

3.1           Elective Deferrals; Minimum Requirements.  For any Plan Year, a
Participant who wishes to participate in the Elective Deferrals may do so
subject to the following minimum deferral requirements.

 

Deferral

 

Minimum Amount

Base Salary and Bonus

 

$

5,000 aggregate

Director Fees

 

$

1,000 aggregate

 

If the Administrator determines, in its sole discretion, prior to the beginning
of a Plan Year that a Participant has made an election for less than the stated
minimum amounts, or if no election is timely made, the amount deferred shall be
zero.  If a Participant first becomes eligible to make Elective Deferrals during
a Plan Year, the minimum Elective Deferrals shall be an amount equal to the
minimum set forth above, multiplied by a fraction, the numerator of which is the
number of complete months remaining in the Plan Year and the denominator of
which is 12 (except with respect to the First Plan Year, in which the
denominator is 6).

 

3.2           Elective Deferrals; Maximum Requirements.  For any Plan Year, a
Participant’s Elective Deferrals, if any, shall be subject to the following
percentage maximum percentage:

 

Deferral

 

Maximum Percentage

Base Salary

 

80%

Bonus

 

100%

Director Fees

 

100%

 

If a Participant first becomes eligible to make Elective Deferrals during a Plan
Year, the foregoing maximum percentages shall be applied to the future
compensation affected by the Participant’s mid-year election.  For compensation
that is earned based upon a specified performance period, “Future compensation”
shall be deemed for this purpose not to exceed the total amount of compensation
for the performance period, multiplied by a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election takes effect, and the denominator of which is the total number
of days in the performance period.

 

3.3           Election to Defer; Effect of Election Form.  Insofar as it relates
to an Elective Deferral, an Election Form shall take effect not later than
(i) the first day of the Plan Year next following the effective date of such
form, or (ii) in the case of an Election Form relating to initial mid-year
eligibility, a date specified by the Administrator that is not late than thirty
(30) days following the date of such initial eligibility.  Once it takes effect,
the Election Form shall apply as follows:  (A) to Base Salary or Directors Fees
earned with respect to services performed on or after the effective date, and
(B) in the case of “performance-based compensation” (as determined in accordance
with Section 409A) based on services performed over a period of at least twelve
(12) months, to any such compensation payable with respect to a performance
period ending at least six (6) months after the effective date.  The
Administrator shall prescribe such additional rules and limitations as it
determines to be appropriate so that elective deferrals under the Plan comply
with Section 409A.

 

5

--------------------------------------------------------------------------------

 

3.4           Withholding and Crediting of Elective Deferrals.  Elective
Deferrals shall be credited to a Participant’s Account on or as soon as
practicable after the relevant payroll date on which the compensation, but for
deferral, would have been paid.

 

3.5           Company Credits. The Administrator may provide in a Plan
Agreement, or on a discretionary basis outside of any Plan Agreement, for
additional, non-elective credits (each, a “Company Credit”) to the Participant’s
Account in accordance with this Section 3.5.  Additional credits pursuant to
this Section 3.5 may include, but are not necessarily limited to, credits
intended to make up (in whole or in part) for matching contributions that could
not be made under a tax-qualified defined contribution plan in which the
Participant is a member; provided, that any such additional credit made
hereunder shall be consistent with the requirements of Section 401(k)(4)(A) of
the Code.  Company Credits shall be credited to the Participant’s Account at
such times and in such amounts as the Administrator determines (consistent with
the Plan Agreement, in the case of Company Credits provided for under a Plan
Agreement).  Company Credits, if any, need not be made with respect to all
Participants and may vary as to amount and other terms from Participant to
Participant.

 

3.6           Vesting.

 

(a)           A Participant shall at all times be 100% vested in his or her
Deferral Account.

 

(b)           A Participant shall vest in each Company Credit Account, if any,
in accordance with the vesting schedule forth in his or her Plan Agreement(s).

 

(c)           Except as otherwise expressly provided in the relevant Plan
Agreement, in the event of a Change in Control, or upon a Participant’s
Retirement, death while employed by an Employer, or Disability, any amounts that
are not vested in accordance with Section 3.6(b) above, shall immediately become
100% vested, provided, that except as otherwise provided in the Plan Agreement,
if and to the extent that the Administrator determines that such acceleration
would cause the deductibility limitations of Section 280G of the Code to apply,
vesting shall be accelerated only to such extent, if any, as will not result in
the application of such deduction limitations. The Administrator shall make all
determinations necessary or appropriate to implement the foregoing limitation
but if so requested by an affected Participant in writing shall, within ninety
(90) days of receiving such request, obtain an opinion from a nationally
recognized accounting firm selected by the Participant (the “Accounting Firm”)
with supporting computations, as to whether any limitation in the vested
percentage hereunder is necessary to avoid the limits of Section 280G of the
Code.

 

3.7           Hypothetical Investment Returns.  Each Participant Account shall
be periodically adjusted (in such manner as the Administrator determines) to
reflect hypothetical returns with respect to the Account, as follows:

 

(a)           Measurement Funds.  Subject to Section 3.7(b), the Administrator
shall select and may from time to time change (including as to existing Accounts
that are deemed invested in an affected fund) a menu of investment funds (the
“Measurement Funds”) to be used to determine hypothetical investment experience
under the Plan.  The Participant may elect to have his or her Account invested
on a hypothetical basis in one or more of the Measurement Funds, for the purpose
of crediting or debiting additional amounts to his or her Account Balance, and
may from time to time elect to reallocate such hypothetical investments.  Any
such election by the Participants shall be accomplished and given effect in
accordance with such rules as the Administrator may prescribe.  If a Participant
does not elect a Measurement Fund, the Participant’s Account Balance shall be
treated as

 

6

--------------------------------------------------------------------------------


 

having been invested in such default Measurement Fund(s) as the Administrator
may specify.

 

(b)           Affiliated Managers Group, Inc. Stock Unit Fund.

 

(i)            Any Bonus that the Participant has elected to defer in accordance
with Article 3 and which would otherwise be payable in Stock will be
automatically allocated to the Stock Unit Fund and may not be allocated to any
other Measurement Fund except as determined by the Administrator. The
Administrator may in its sole discretion allocate all or any portion of the
Company Credit Account to the Stock Unit Fund.  Amounts allocated to the Stock
Unit Fund shall be distributable only in the form of actual shares of Stock,
except as otherwise determined by the Administrator.

 

(ii)           Notional earnings credited to the Stock Unit Fund, including
dividends declared with respect to Stock, shall remain allocated to such Stock
Unit Fund and deemed to be reinvested in additional Stock Units until such
amounts are distributed to the Participant, except as otherwise determined by
the Administrator. In the case of a stock dividend, the number of additional
Stock Units credited to the Stock Unit Fund shall be equal to the number of
Stock Units multiplied the by per share Stock dividend (including fractional
shares) declared by the Company. In the case of a cash dividend, the number of
additional Stock Units credited to the Stock Unit Fund shall be equal to the
cash dividend times the number of Stock Units allocated to the Participant’s
Account, divided by the fair market value of a share of Stock as determined by
the Administrator in its sole discretion.

 

(iii)          The number of Stock Units credited to the Participant’s Stock
Unit Fund may be adjusted by the Administrator, in its sole discretion, to
prevent dilution or enlargement of Participants’ rights with respect to the
portion of his or her Account Balance allocated to the Stock Unit Fund in the
event of any reorganization, reclassification, stock split, or other corporate
transaction or event which, in the Administrator’s determination, affects the
value of the Stock.

 

(c)           No Actual Investment.  The provisions of this Section 3.7 shall
not be construed to require the Administrator or any Employer to segregate, set
aside, or invest any assets for the payment of benefits under the Plan. 
However, the Administrator in its discretion may provide for a “rabbi trust” or
similar vehicle to facilitate the payment of benefits under the Plan so long as
the existence, terms and funding of any such trust or other vehicle do not cause
the Plan to fail to be unfunded for tax or ERISA purposes or to fail to satisfy
the requirements of Section 409A.

 

3.8           FICA and Other Taxes.  The Administrator may require that a
Participant’s cash or other compensation be reduced to satisfy any FICA tax or
other tax due with respect to the deferral or vesting of any amount under the
Plan or may require as part of a Plan Agreement or otherwise that the
Participant make other arrangements for the payment of such taxes (which other
arrangements may include, if the Administrator so determines, but shall not be
limited to, a reduction in the Participant’s Account Balance).  Any distribution
under the Plan shall be reduced by any required tax and other withholdings.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 4

 

Scheduled Distribution of Deferral Account; Unforeseeable Financial Emergencies

 

4.1           Scheduled Distribution of Deferral Account.  Subject to such
limitations (consistent with Section 409A) as the Administrator may prescribe, a
Participant may specify in connection with the applicable annual or other
deferral election pertaining to Elective Deferrals to have the portion of his or
her Account attributable to such Elective Deferrals and related adjustments
under Article 3 to be paid (a “Scheduled Distribution”) in a lump sum during a
sixty (60) day period commencing immediately after the first day of any Plan
Year designated by the Participant (the “Scheduled Distribution Date”).  The
Scheduled Distribution Date designated by the Participant must be at least one
(1) Plan Year after the end of the Plan Year to which the Participant’s deferral
election relates.  By way of example, if a Scheduled Distribution is elected for
Elective Deferral amounts earned in the Plan Year commencing January 1, 2007,
the earliest Scheduled Distribution Date would be January 1, 2009, and the
Scheduled Distribution would be payable during the sixty (60) day period
commencing January 2, 2009.

 

4.2           Postponing Scheduled Distributions. A Participant may elect to
postpone a Scheduled Distribution described in Section 4.1 above, and have such
amount paid out during a sixty (60) day period commencing immediately after an
allowable alternative Scheduled Distribution Date  designated by the Participant
in accordance with this Section 4.2.  In order to make this election, the
Participant must submit a new Scheduled Distribution Election Form to the
Administrator in accordance with the following:

 

(a)           The new Scheduled Distribution Election Form must be submitted to
and accepted by the Administrator (which has complete discretion as to whether
to accept any new election) at least twelve (12) months prior to the
Participant’s previously designated Scheduled Distribution Date;

 

(b)           The new Scheduled Distribution Date must be the first day of a
Plan Year and must be at least five years after the previously designated
Scheduled Distribution Date; and

 

(c)           The new election shall not take effect until at least twelve (12)
months after it is accepted by the Administrator.

 

4.3           Other Benefits Take Precedence Over Scheduled Distributions. 
Except as the Administrator otherwise determines to be necessary to comply with
the requirements of Section 409A, a Deferral Account that become payable under
Article 5, 6, 7, 8 or 9 as of a date that precedes a Scheduled Distribution Date
under this Article 4 shall be paid in accordance with Article 5, 6, 7, 8 or 9,
as the case may be, and not in accordance with this Article 4.

 

4.4           Withdrawal Payout/Suspensions for Unforeseeable Financial
Emergencies.

 

(a)           If the Participant experiences an Unforeseeable Financial
Emergency, the Participant may petition the Administrator to receive a partial
or full payout from the Plan, subject to the provisions set forth below.

 

(b)           The payout, if any, from the Plan shall not exceed the lesser of
(i) the Participant’s vested Account Balance, calculated as of the close of
business on or around the date on which the amount becomes payable, as
determined by the Administrator in its sole discretion, or (ii) the amount
necessary to satisfy the Unforeseeable Financial Emergency, plus amounts
necessary to pay Federal, state, or local income taxes or penalties reasonably
anticipated

 

8

--------------------------------------------------------------------------------


 

as a result of the distribution.  Notwithstanding the foregoing, a Participant
may not receive a payout from the Plan to the extent that the Unforeseeable
Financial Emergency is or may be relieved (A) through reimbursement or
compensation by insurance or otherwise, (B) by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship or (C) by cessation of deferrals under this Plan.  If
the Administrator approves a Participant’s petition for payout, the Participant
shall receive a payout from the Plan within sixty (60) days of the date of such
approval, and the Participant’s deferrals under the Plan shall be terminated as
of the date of such approval.

 

(c)           A Participant’s deferral elections under this Plan shall also be
terminated to the extent the Administrator determines that termination is
required pursuant to applicable regulations to obtain a hardship distribution
from an Employer’s 401(k) plan and is consistent with the requirements of
Section 409A.

 

ARTICLE 5

Change in Control Benefit

 

If so elected by the Participant (any such election, except as the Administrator
may otherwise determine, to be made irrevocably at commencement of participation
in the Plan), the Participant’s vested Account Balance shall be distributed in a
lump sum payment within sixty (60) days following a Change in Control.  Absent
such election, the Participant’s vested Account Balance shall be paid in
accordance with the otherwise applicable provisions of the Plan.

 

ARTICLE 6
Retirement Benefit

 

If the Participant’s separation is a Retirement, the applicable vested Account
Balance shall be distributed in accordance with the method elected by the
Participant.  As the Administrator may prescribe, a Participant may, in
connection with each election relating to Elective Deferrals, specify that the
portion of his or her Account (including notional earnings thereon) attributable
to that Plan Year be paid in the form of either a single lump sum or in
installments under the Annual Installment Method, in each case commencing on the
date that is six months and one day after the date of separation.  Any election
by the Participant to receive payment upon Retirement under the Annual
Installment Method must specify the number of annual installments (not to exceed
fifteen).  A Participant who has elected or is deemed to have elected a lump sum
payment of his or her vested Account Balance upon Retirement may subsequently
elect installments instead, and a Participant who has elected installments may
subsequently elect a lump sum instead; provided, that the new election shall not
take effect for twelve (12) months and the new Benefit Distribution Date for the
applicable vested Account Balance shall be the fifth (5th) anniversary of the
Benefit Distribution Date that would otherwise have been applicable.

 

ARTICLE 7
Separation from Service

 

If the Participant has a Separation from Service other than on account of
Retirement, the applicable vested Account Balance shall be paid to such
Participant in the form of a single lump sum payment on the date that is six
months and one day after such Separation from Service.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 8
Disability Benefit

 

In the event that the Participant becomes Disabled, the Participant shall
receive a Disability Benefit in an amount equal to the applicable vested Account
Balance, which shall be paid to such Participant in the form of a single lump
sum payment within sixty (60) days after such Participant becomes Disabled..

 

ARTICLE 9
Death Benefit

 

The Beneficiary(ies) of a Participant who dies prior to the distribution of his
or her entire vested Account Balance shall receive the remaining vested balance
of the Account within (or, if payable in installments under the Annual
Installment Method, commencing within) the sixty-day period immediately
following the date of death.  The death benefit so payable to any Beneficiary
shall be paid in a single lump sum.

 

ARTICLE 10
Beneficiary Designation

 

10.1         Beneficiary.  Each Participant shall have the right, at any time,
to designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant.  The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

10.2         Beneficiary Designation; Change.  A Participant shall designate his
or her Beneficiary by completing and signing the Beneficiary Designation Form,
and returning it to the Administrator or its designated agent.  A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Administrator’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled.  The Administrator
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Administrator prior to his or her death.

 

10.3         Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Administrator or its designated agent.

 

10.4         No Beneficiary Designation.  If a Participant fails to designate a
Beneficiary as provided above or, if all designated Beneficiaries predecease the
Participant or die prior to complete distribution of the Participant’s benefits,
then the Participant’s designated Beneficiary shall be deemed to be his or her
surviving spouse.  If the Participant has no surviving spouse, the benefits
remaining under the Plan to be paid to a Beneficiary shall be payable to the
executor or personal representative of the Participant’s estate.

 

10.5         Doubt as to Beneficiary.  If the Administrator has any doubt as to
the proper Beneficiary to receive payments pursuant to this Plan, the
Administrator shall have the right, exercisable in its discretion, to cause the
Participant’s Employer to withhold such payments until this matter is resolved
to the Administrator’s satisfaction.

 

10.6         Discharge of Obligations.  The payment of benefits under the Plan
to a Beneficiary shall fully and completely discharge all Employers and the
Administrator from all further obligations under this Plan with respect to the
Participant, and that Participant’s Plan Agreement shall terminate upon such
full payment of benefits.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 11
Amendment and Termination

 

11.1         Termination of Plan.  The Company has established the Plan with the
expectation that it will continue the Plan indefinitely but reserves the right,
exercisable in its absolute discretion, to terminate or suspend the Plan at any
time.  In the event of Plan termination or suspension, except as hereinafter
provided, no additional amounts shall be credited to any Account pursuant to
Article 3 other than positive or negative adjustments to reflect hypothetical
investment performance under Section 3.7 and other than the crediting of such
Elective Deferrals as to which a deferral election was in effect, prior to
termination, for the Plan Year of termination and which the Administrator
determines must continue to be given effect to comply with Section 409A.  If the
Plan is amended or terminated in accordance with the immediately preceding
sentence, existing Accounts shall continue to be administered and paid out as
though the Plan had not been terminated (and the Company shall have the
continuing right to amend the Plan provisions affecting such Account, subject to
Section 11.2 below).  Notwithstanding the foregoing, if permitted by
Section 409A and in accordance with such special rules as the Administrator may
establish to comply with Section 409A, the Company may instead provide upon
termination of the Plan that all Accounts shall be paid out in connection with
such termination.

 

11.2         Amendment.  The Company may, at any time, amend or modify the Plan
in whole or in part; provided, that no amendment or modification shall be
effective if it would cause a Participant’s Account Balance, determined
immediately after the amendment takes effect, to be lower than it was
immediately before the amendment took effect.

 

11.3         Plan Agreement.  Despite the provisions of this Article 11, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.

 

ARTICLE 12

Administration

 

12.1         In General.  The term “Administrator” as used in the Plan shall
mean the person(s), board or committee principally charged with administrative
responsibility under the Plan, as described in Section 12.2, and its or their
delegates to the extent of the applicable delegation.  The initial Administrator
of the Plan shall be the Compensation Committee of the Board of Directors, and
the administrative responsibility for the Plan shall be delegated by the
Compensation Committee to each, acting singly, of the Executive Vice President
and Chief Financial Officer and the Executive Vice President and General Counsel
of the Company.  The Administrator shall have the discretion and authority to
(i) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan, (ii) determine all issues of eligibility
for participation in or benefits under the Plan, and (iii) subject to the terms
of any procedures established pursuant to Article 12, decide or resolve any and
all questions including interpretations of this Plan that may arise in
connection with the Plan.  No individual who has or to whom administrative
responsibility is delegated hereunder, or who is a member of a board or
committee that has or to which is delegated administrative responsibility
hereunder, shall vote or act on any matter relating solely to himself or
herself.  When making a determination or calculation, the Administrator shall be
entitled to rely on information furnished by a Participant or the Company.

 

12.2         Agents. In the administration of this Plan, the Administrator may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit (including acting through a

 

11

--------------------------------------------------------------------------------


 

duly appointed representative) and may from time to time consult with counsel,
who may be counsel to any Employer.

 

12.3         Binding Effect of Decisions.  The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

12.4         Indemnity of Administrator.  All Employers shall indemnify and hold
harmless the members of the Administrator (including any Employee to whom the
duties of the Administrator are delegated) any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of gross negligence or willful misconduct.

 

12.5         Employer Information.  To enable the Administrator and/or
Administrator to perform its functions, the Company and each Employer shall
supply full and timely information to the Administrator and/or Administrator, as
the case may be, on all matters relating to the Plan, the Trust, the
Participants and their Beneficiaries, the Account Balances of the Participants,
the compensation of its Participants, the date and circumstances of the
Retirement, Disability, death or Termination of Employment of its Participants,
and such other pertinent information as the Administrator or Administrator may
reasonably require.

 

ARTICLE 13
Other Benefits and Agreements

 

The benefits provided for a Participant and Participant’s Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for employees of the Participant’s Employer.  The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

 

ARTICLE 14
Claims Procedures

 

The Administrator shall adopt and may from time to time amend procedures for the
administration of claims and for the appeal of denied claims under the Plan, all
in accordance with Section 503 of ERISA and the regulations thereunder.

 

ARTICLE 15
Trust

 

15.1         Establishment of the Trust.  In order to provide assets from which
to fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan, (the “Trust”).

 

15.2         Interrelationship of the Plan and the Trust.  The provisions of the
Plan and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan.  The provisions of the Trust shall govern
the rights of the Employers, Participants and the creditors of the Employers to
the assets transferred to the Trust.  Each Employer shall at all times remain
liable to carry out its obligations under the Plan.

 

12

--------------------------------------------------------------------------------


 

15.3         Distributions From the Trust.  Each Employer’s obligations under
the Plan may be satisfied with Trust assets distributed pursuant to the terms of
the Trust, and any such distribution shall reduce the Employer’s obligations
under this Plan.

 

ARTICLE 16
Miscellaneous

 

16.1         Status of Participants and Beneficiaries as General Creditors. 
This Plan is generally exempt from the provisions of ERISA because it is
intended to benefit a select group of management or highly compensated
employees.  Participants and their Beneficiaries, heirs, successors and assigns
shall have no legal or equitable rights, interests or claims in any property or
assets of any Employer.  Their rights to benefits, if any, under the Plan shall
be solely those of unsecured general creditors of the Employer and shall be
limited to those contractual rights expressly set forth in the Plan and/or Plan
Agreements applicable to them.

 

16.2         Non-assignability.  No Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, non-assignable
and non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

16.3         Not a Contract of Employment.  The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment between any
Employer and the Participant.  Nothing in the Plan nor in any Plan Agreement
shall limit in any way the Employer’s rights to terminate any Participant.  The
loss of benefits or potential benefits under the Plan by reason of the
termination of a Participant’s service with the Employer shall not constitute an
element of damages in any claim brought by the Participant or his or her
Beneficiary(ies) against the Employer.

 

16.4         Captions.  The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

 

16.5         Governing Law.  Except as preempted by ERISA, the provisions of
this Plan shall be construed and interpreted according to the internal laws of
the Commonwealth of Massachusetts  without regard to its conflicts of laws
principles.

 

16.6         Notice.  Any notice or filing required or permitted to be given to
the Administrator or the Committee under this Plan shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, to the
address below:

 

Affiliated Managers Group, Inc.

Attn: Executive Vice President

and General Counsel

600 Hale Street

Prides Crossing, MA 01965

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

13

--------------------------------------------------------------------------------


 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

16.7         Furnishing Information.  A Participant or his or her Beneficiary
will cooperate with the Administrator by furnishing any and all information
requested by the Administrator and take such other actions as may be requested
in order to facilitate the administration of the Plan and the payments of
benefits hereunder, including but not limited to taking such physical
examinations as the Administrator may deem necessary.

 

16.8         Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply (and vice versa); and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply.

 

16.9         Captions.  The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

 

16.10       Successors.  The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.  By executing and
delivering a Plan Agreement, a Participant agrees on his or her own behalf and
on behalf of all Beneficiaries to be bound by the terms of the Plan and the Plan
Agreement.

 

16.11       Validity.  In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

 

16.12       Incompetents. If the Administrator determines in its discretion that
a benefit under this Plan is to be paid to a minor, a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Administrator may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person.  The Administrator may require such
documents and other information as it deems necessary or appropriate to
administer the foregoing provisions.  Any payment of a benefit shall be a
payment for the account of the Participant or the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment.

 

16.13       Distribution in the Event of Income Inclusion Under 409A.  If any
portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt owing to a failure of
this Plan to meet the requirements of Section 409A, the Participant may petition
the Administrator for a distribution of that portion of his or her Account
Balance that is required to be included in his or her income.  Upon the grant of
such a petition, which grant shall not be unreasonably withheld, the
Participant’s Employer shall distribute to the Participant immediately available
funds in an amount equal to the lesser of (i) the portion of his or her Account
Balance required to be included in income as a result of the failure of the Plan
to meet the requirements of Section 409A, or (ii) the unpaid vested Account
Balance.

 

16.14       Deduction Limitation on Benefit Payments.  If the Company reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then payment may be delayed to the extent deemed necessary by the Administrator
to ensure that the entire amount of any distribution from this Plan is
deductible, the extent and in the manner permitted by Treasury Regulations
1.409A-3. The delayed amounts, adjusted pursuant to Section 3.8, shall be
distributed to the Participant

 

14

--------------------------------------------------------------------------------


 

(or his or her Beneficiary in the event of the Participant’s death) at the
earliest date the Employer reasonably anticipates that the deduction of the
payment of the amount will not be limited or eliminated by application of Code
Section 162(m) or, if earlier, by the close of the calendar year in which the
Participant separates from service.

 

16.15       Compliance With Section 409A Generally.  The Administrator may
deviate from the express terms of the Plan or any Plan Agreement if it
determines such deviation to be necessary to comply with the requirements of
Section 409A.  The Administrator may also, notwithstanding the otherwise
applicable restrictions on elections and payment under the Plan, establish
opportunities for Participants and Beneficiaries to make any special elections
permitted under the transition rules under Section 409A.

 

16.16       Insurance.  The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust may choose.  The Employers or the trustee of the Trust, as the case
may be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.

 

IN WITNESS WHEREOF, the Company has signed this Plan document effective as of
July 1, 2006, as amended December 31, 2008.

 

 

 

Affiliated Managers Group, Inc.

 

 

 

 

 

By:  /S/ JOHN KINGSTON, III

 

Title: Executive Vice President, General

 

           Counsel and Secretary

 

15

--------------------------------------------------------------------------------
